Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 2/12/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85-93 and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.   The claims are directed to a genus of 

    PNG
    media_image1.png
    135
    254
    media_image1.png
    Greyscale
,  
    PNG
    media_image2.png
    128
    477
    media_image2.png
    Greyscale
, and

    PNG
    media_image3.png
    108
    420
    media_image3.png
    Greyscale
,
 wherein p is 1 to 12; R2 is selected from the group consisting of alkyl, substituted alkyl, alkylene, alkoxy, carboxyalkyl, haloalkyl, cycloalkyl, cyclic alkyl ether, alkenyl, alkenylene, alkynyl, alkynylene, cycloalkylene, heterocycloalkyl, heterocycloalkylene, aryl, arylene, arylene-oxy, heteroaryl, amino, amido or any combination thereof; 
R3 is 
    PNG
    media_image4.png
    115
    119
    media_image4.png
    Greyscale
wherein R4, R5, and R6 are the same or different and are selected from the group consisting of:

    PNG
    media_image5.png
    283
    1214
    media_image5.png
    Greyscale

wherein Z is polymer, the polymer is synthesized with a monomer selected from the group consisting of:

    PNG
    media_image6.png
    408
    1102
    media_image6.png
    Greyscale


 The specification and original claims do not disclose that applicant had envisioned a general formula R1-R2-(R3)s where R1 may be the claimed 

    PNG
    media_image1.png
    135
    254
    media_image1.png
    Greyscale
,  
    PNG
    media_image2.png
    128
    477
    media_image2.png
    Greyscale
, and

    PNG
    media_image3.png
    108
    420
    media_image3.png
    Greyscale
.
The claimed embodiments of R1 are not disclosed by the specification and original claims, nor are the claimed embodiments of R1 supported through a representative number of examples.
Applicant argues that the specification describes a method of synthesizing a zwitterionic polymer-functional agent conjugate in paragraphs 116-133.  The specification at paragraph 122 discloses that the initiator has the structure R1-R2-(R3)s where R1 has a nucleophilic reactive group, preferably selected from the group consisting of NH2, OH, and SH.   Although R1-R2-(R3)s is used to describe the structure of the initiators, the same structure can also describe the intermediates and the products as demonstrated by the method steps and the exemplified moieties and compounds.  R3 and R1 of the structure are changed during the method when a linker-polymerized initiator was made.  In step a, the initiator is combined with one or more monomer types to provide a polymerized initiator (paragraph 116).  In this step, polymer arms are formed at the polymer synthesis initiator moieties R3, while R1 and R2 stay the same.  In step b, a linker moiety is coupled to the polymerized initiator to provide a linker-polymerized initiator.  The linker moiety has the structure   
    PNG
    media_image7.png
    64
    92
    media_image7.png
    Greyscale
      wherein R8 is   


    PNG
    media_image8.png
    100
    650
    media_image8.png
    Greyscale


    PNG
    media_image8.png
    100
    650
    media_image8.png
    Greyscale

    (paragraph 129).  During the reaction in step b, the R1 of the polymerized initiator would react with the linker moiety.  When R1 of the polymerized initiator is –NH2, the resulting linker-polymerized initiaitor would have R1 represented by   
    PNG
    media_image9.png
    73
    84
    media_image9.png
    Greyscale
     , while R2 and R3 remain the same as described in the polymerized initiator (paragraphs 130-132).  The reaction of the linker moiety and the –NH2 is predictable.  As such, the ordinary artisan would reasonably conclude that the inventor had possession of the claimed invention.
Applicant’s arguments have been fully considered but are not found persuasive.  The sections related to methods of making pointed to by applicant do not disclose that applicant had contemplated the claimed embodiments of R1.   Although chemical fragments can be selectively carved out of structures in the specification, nowhere do the sections pointed out by applicant, nor elsewhere in the specification, teach that applicant had contemplated 
t 
    PNG
    media_image1.png
    135
    254
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    128
    477
    media_image2.png
    Greyscale
, or
    PNG
    media_image3.png
    108
    420
    media_image3.png
    Greyscale
as  embodiments of R1.  The compounds made by the method of making do not represent the genus R1-R2-(R3)s as claimed to show that applicant had contemplated 

Allowable Subject Matter
Claims 94-95 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to claims 94-95 is WO 2011130694 to Charles (IDS filed 5/11/2020).  Although Charles teaches multi-armed zwitterion-containing polymers (abstract; paragraphs 40-42), it fails to teach or fairly suggest the compounds of claims 94-95.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618